 


115 HRES 98 EH: Ranking a certain Member of a certain standing committee of the House of Representatives.
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 98 
In the House of Representatives, U. S.,

February 7, 2017
 
RESOLUTION 
Ranking a certain Member of a certain standing committee of the House of Representatives. 
 
 
That the following named Member be, and is hereby, ranked as follows on the following standing committee of the House of Representatives: Committee on the Budget:Mr. Higgins of New York (to rank immediately after Mr. Jeffries).

 
 
Karen L. Haas,Clerk.
